DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT
                             July Term 2014

                           HERMAN GIBSON,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D14-0012

                          [September 10, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502007CF007954B.

   Herman Gibson, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   We reverse the trial court’s order summarily denying appellant’s rule
3.850 motion for postconviction relief.

    In Gibson v. State, 122 So. 3d 428 (Fla. 4th DCA 2013), we remanded
a prior order that denied appellant’s motion without explanation or
attachments. On remand, the State filed a response which argued that
the motion failed to satisfy the pleading requirements of Alcorn v. State,
121 So. 3d 419 (Fla. 2013). The trial court denied the motion based on
the State’s response which argued that appellant should be granted sixty
days to file an amended motion. The trial court provided no explanation
other than to incorporate the State’s response into the order of denial.

    This matter is remanded for the trial court to follow Florida Rule of
Criminal Procedure 3.850(f)(2) and enter an order allowing appellant sixty
days to file an amended motion if he can do so in good faith. See Spera v.
State, 971 So. 2d 754 (Fla. 2007).
   Reversed and remanded.



GROSS, LEVINE and CONNER, JJ., concur.

                          *       *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2